          Case 4:20-cv-01406-JM Document 5 Filed 12/07/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

JERRY MCKEE                                                                     PLAINTIFF
ADC #174370

V.                            CASE NO. 4:20-cv-01406 JM

SOCIAL SECURITY ADMINISTRATION                                                DEFENDANT

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. This dismissal counts as a “strike” and the Court

certifies that an in forma pauperis appeal is considered frivolous and not in good faith.

       DATED this 7th day of December, 2020.




                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
